Exhibit 10.2

 

Execution Copy

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of April 8, 2015, is made among Radius Health, Inc., a Delaware corporation (the
“Borrower”), Solar Capital Ltd., a Maryland corporation, in its capacity as
collateral agent (in such capacity, “Collateral Agent”) and as a lender, and
Oxford Finance LLC, a Delaware limited liability company (each a “Lender” and,
collectively, the “Lenders”).

 

The Borrower, the Lenders and the Collateral Agent are parties to a Loan and
Security Agreement dated as of May 30, 2014, as amended by that certain First
Amendment to Loan and Security Agreement dated July 10, 2014 and Second
Amendment to Loan and Security Agreement dated February 13, 2015 (as the same
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Loan and Security Agreement”).  The Borrower and Lenders agree to certain
amendments to the Loan and Security Agreement, subject to the terms and
conditions hereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1         Definitions; Interpretation.

 

(a)           Terms Defined in Loan and Security Agreement.  All capitalized
terms used in this Amendment (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
and Security Agreement.

 

(b)           Interpretation.  The rules of interpretation set forth in Section
1.1 of the Loan and Security Agreement shall be applicable to this Amendment and
are incorporated herein by this reference.

 

SECTION 2         Amendments to the Loan and Security Agreement.

 

Amendments.  The Loan and Security Agreement shall be amended as follows, upon
satisfaction of the conditions set forth in Section 3 (such date being the
“Third Amendment Effective Date”, which shall be deemed to have occurred on the
date hereof):

 

(a)           Section 1.3. The cross-reference for the definition of “Notice of
Resumption” is hereby amended to be Section 6.2(e).

 

(b)           Section 6.2(a).  The lead in to Section 6.2(a) is hereby amended
and restated in its entirety as follows:

 

“(a)         Subject to Section 6.2(e), deliver to Collateral Agent and each
Lender:”

 

(c)           Section 6.2(a)(i).  Section 6.2(a)(i) is hereby amended and
restated in its entirety as follows:

 

“(i)          as soon as available, but no later than forty five (45) days after
the last day of each quarter, a company prepared consolidated and, if prepared
by Borrower or if reasonably requested by the Lenders, consolidating balance
sheet, income statement and cash flow statement covering the consolidated
operations of Borrower and its consolidated Subsidiaries for such quarter
certified by a Responsible Officer and in a form reasonably acceptable to the
Collateral Agent and the Lenders;”

 

(d)           Section 6.2(b).  Section 6.2(b) is hereby amended and restated in
its entirety as follows:

 

1

--------------------------------------------------------------------------------


 

“(b)         Subject to Section 6.2(e), concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) above (if applicable) but no
later than forty five (45) days after the last day of each month, deliver to
Collateral Agent and each Lender:

 

(i)            written notice of the commencement of, and any material
development in, the proceedings contemplated by Section 5.8 hereof; and

 

(i)            written notice of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower or any of its Subsidiaries,
which could reasonably be expected to result in damages or costs to Borrower or
any of its Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000.00).”

 

(e)           Section 6.2(d).  Section 6.2(d) is hereby amended and restated in
its entirety as follows:

 

“(d)         Subject to Section 6.2(e), concurrently with the delivery of the
financial statements specified in Section 6.2(a)(i) above but no later than
forty five (45) days after the last day of each quarter, deliver to Collateral
Agent and each Lender:

 

(i)            an updated Perfection Certificate and Disclosure Schedules to
reflect any amendments, modifications and updates, if any, to certain
information in the Perfection Certificate and Disclosure Schedule;

 

(ii)           a duly completed Compliance Certificate signed by a Responsible
Officer;

 

(iii)          copies of any material Governmental Approvals obtained by
Borrower or any of its Subsidiaries; and

 

(iv)          written notice of all returns, recoveries, disputes and claims
regarding Inventory that involve more than Two Hundred Fifty Thousand Dollars
($250,000.00) individually or in the aggregate in any calendar year.”

 

(f)            Section 6.2(e).  A new Section 6.2(e) is hereby inserted to read
as follows:

 

“(e)         Notwithstanding anything to the contrary herein, commencing as of
February 13, 2015, Borrower shall not deliver any items, notices or other
materials under Section 6.2 or any other provision of this Agreement to
Collateral Agent or any Lender until the Collateral Agent or such Lender has
requested the resumption of deliveries of such items, notice or materials by
providing Borrower with thirty (30) days’ prior written notice that such Person
will require that Borrower resume delivery of all items, notices or materials
that are otherwise required to be delivered pursuant to the terms of this
Agreement (a “Notice of Resumption”).  Any Notice of Resumption shall be
applicable only to the Person providing such Notice of Resumption, and Borrower
shall not provide any such items, notices or materials to the Collateral Agent
or a Lender if such Person has not provided a Notice of Resumption.  Within
thirty (30) days of receipt of a Notice of Resumption by the Borrower: (1) the
Borrower shall provide to the Person that sent such Notice of Resumption an
updated Perfection Certificate and Disclosure Schedules as of such date to
reflect any amendments,

 

2

--------------------------------------------------------------------------------


 

modifications and updates; (2) the Borrower shall provide to the Person that
sent such Notice of Resumption copies of all Compliance Certificates, notices
and other information that would have otherwise been required to be delivered
absent this Section 6.2(e); and (3) Borrower’s obligation to deliver all future
items, notices or other materials required under Section 6.2 or any other
provision of this Agreement shall be fully reinstated in respect of the Person
providing the Notice of Resumption and this Section 6.2(e) shall no longer be
applicable with respect to such Person.”

 

(g)           Exhibit D.  The Compliance Certificate is hereby amended by
replacing each instance of the word “monthly” with the word “quarterly”.

 

(h)           References Within Loan and Security Agreement.  Each reference in
the Loan and Security Agreement to “this Agreement” and the words “hereof,”
“herein,” “hereunder,” or words of like import, shall mean and be a reference to
the Loan and Security Agreement as amended by this Amendment.

 

SECTION 3         Conditions of Effectiveness.  The effectiveness of Section 2
of this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

 

(a)           This Amendment.  The Collateral Agent shall have received this
Amendment, executed by the Lenders and the Borrower.

 

(b)           Representations and Warranties; No Default.  On the Third
Amendment Effective Date, after giving effect to the amendment of the Loan and
Security Agreement contemplated hereby:

 

(i)            The representations and warranties contained in Section 4 shall
be true and correct on and as of the Third Amendment Effective Date as though
made on and as of such date; and

 

(ii)           There exists no Events of Default or events that with the passage
of time would result in an Event of Default.

 

SECTION 4         Representations and Warranties.  The Borrower hereby confirms,
as of the date hereof, that the representations and warranties made by it in
Section 5 of the Loan and Security Agreement and in the other Loan Documents are
true and correct in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.  For the purposes of this Section 4, (i) each reference in Section 5 of
the Loan and Security Agreement to “this Agreement,” and the words “hereof,”
“herein,” “hereunder,” or words of like import in such Section, shall mean and
be a reference to the Loan and Security Agreement as amended by this Amendment,
and (ii) any representations and warranties which relate solely to an earlier
date shall not be deemed confirmed and restated as of the date hereof (provided
that such representations and warranties shall be true, correct and complete as
of such earlier date).

 

SECTION 5         Miscellaneous.

 

(a)           Loan Documents Otherwise Not Affected.  Except as expressly
amended pursuant hereto, the Loan and Security Agreement and the other Loan
Documents shall remain unchanged and in full force and effect and are hereby
ratified and confirmed in all respects.  The Lenders’ and the Collateral Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future.

 

(b)           Conditions.  For purposes of determining compliance with the
conditions specified in Section 3, each Lender that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or

 

3

--------------------------------------------------------------------------------


 

satisfactory to a Lender unless the Collateral Agent shall have received notice
from such Lender prior to the Third Amendment Effective Date specifying its
objection thereto.

 

(c)           No Reliance.  The Borrower hereby acknowledges and confirms to the
Collateral Agent and the Lenders that the Borrower is executing this Amendment
on the basis of its own investigation and for its own reasons without reliance
upon any agreement, representation, understanding or communication by or on
behalf of any other Person.

 

(d)           Costs and Expenses.  The Borrower agrees to pay to the Collateral
Agent on demand the reasonable out-of-pocket costs and expenses of the
Collateral Agent and the Lenders party hereto, and the reasonable fees and
disbursements of counsel to the Collateral Agent and the Lenders party hereto
(including allocated costs of internal counsel), in connection with the
negotiation, preparation, execution and delivery of this Amendment and any other
documents to be delivered in connection herewith.

 

(e)           Binding Effect.  This Amendment binds and is for the benefit of
the successors and permitted assigns of each party.

 

(f)            Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF
THE COLLATERAL.

 

(g)           Complete Agreement; Amendments.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Agreement and the Loan Documents.

 

(h)           Severability of Provisions.  Each provision of this Amendment is
severable from every other provision in determining the enforceability of any
provision.

 

(i)            Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

(j)            Loan Documents. This Amendment shall constitute a Loan Document.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

 

BORROWER:

 

 

 

RADIUS HEALTH, INC.

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ B. Nicholas Harvey

 

Title:

Chief Financial Officer

 

 

 

 

 

 

COLLATERAL AGENT AND LENDERS:

 

 

 

SOLAR CAPITAL LTD.,

 

as Collateral Agent and a Lender

 

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

 

OXFORD FINANCE LLC,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President - Finance, Secretary & Treasurer

 

--------------------------------------------------------------------------------

 